IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-CA-00921-SCT
WILLIAM A. McCAIN, INDIVIDUALLY AND AS
GUARDIAN OF THE ESTATE OF JOSEPH PICKNEY
McCAIN
v.
MEMPHIS HARDWOOD FLOORING COMPANY, A
CORPORATION

DATE OF JUDGMENT:                              06/27/95
TRIAL JUDGE:                                   HON. C. E. MORGAN, III
COURT FROM WHICH APPEALED:                     CARROLL COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                       ARNOLD F. GWIN
                                               FLOYD M. MELTON, JR.
ATTORNEYS FOR APPELLEE:                        LAWRENCE D. WADE
                                               RANDALL ELLIOTT DAY, III
NATURE OF THE CASE:                            CIVIL - TORTS (OTHER THAN PERSONAL
                                               INJURY AND PROPERTY DAMAGE)
DISPOSITION:                                   REVERSED AND RENDERED - 6/4/98
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                10/30/98




     BEFORE PRATHER, P.J., BANKS AND SMITH, JJ.


     BANKS, JUSTICE, FOR THE COURT:




¶1. Here we are called upon to construe the limitations period provided for our statute governing the
wrongful cutting of trees. We conclude that the statutory scheme bars this cause of action in its
entirety. Accordingly we reverse the judgment of the trial court and render judgment for the
defendant.

                                                  I.

¶2. On August 5, 1993, the appellants, Joseph Pickney McCain and William A. McCain, individually
and as Guardian of Joseph Pickney McCain, filed a formal complaint against Memphis Hardwood
Flooring Corporation ("Memphis Hardwood") and Ruth K. Meeks for cutting trees and removing
timber from the appellants' property without consent. Memphis Hardwood cut the timber between
May and July of 1991, but McCain testified that he did not learn that the timber was cut until July,
1993. Memphis Hardwood had purchased two tracts of land from Cooper "Pete" Misskelley on
March 21, 1991 adjacent to land owned by the McCains. Misskelley had purchased the two tracts of
land a few days earlier from Ruth Meeks. The McCains' complaint stated that Memphis Hardwood
through its agents intentionally and wilfully cut down trees and removed timber from their property
without consent in violation of Miss. Code Ann. § 95-5-10 (1994).

¶3. A declaratory judgment was rendered by the Circuit Court of Carroll County, Mississippi. That
Court held that double recovery under § 95-5-10(1) was controlled by the one year statute of
limitation under § 15-1-33. Under the facts of this case, however, the Circuit Court found that
ordinary compensatory damages were available under § 95-5-10(1) and that the applicable statute of
limitations was § 15-1-49.

¶4. The Circuit Court ordered a judgment against Memphis Hardwood for $37,101, and dismissed all
charges against Ruth Meeks. The McCains subsequently filed a motion to alter or amend the
judgment. They claimed that the contingency fee arrangement contracted for between the plaintiffs
and their attorney does not limit the Court's discretion in awarding attorney's fees. The Circuit Court
disagreed and overruled the motion on August 4, 1995. The McCains' notice of appeal was filed on
August 5, 1995. Memphis Hardwood filed a notice of cross-appeal on September 11, 1995.

                                                  II.

                                                  a.


     WHETHER THE ONE-YEAR LIMITATION EXPRESSED IN MISSISSIPPI CODE
     ANN. § 95-5-29 APPLIES TO § 95-5-10 TO LIMIT RECOVERY WHEN A SUIT IS
     BROUGHT 12 MONTHS AFTER THE CUTTING OF TREES, AND WHETHER THE
     PLAINTIFFS WERE ENTITLED TO DOUBLE THE FAIR MARKET VALUE OF
     THE TREES, THE FAIR MARKET VALUE OF THE TREES, REFORESTATION
     COSTS, OR ANY OTHER AWARD.

¶5. This issue concerns that application of two statutes, Miss. Code Ann. § 95-5-29 (1994) and Miss.
Code Ann. § 95-5-10 (1994). These statutes address the topic of trespass or destruction of trees
without the consent of the owner.

     (1) If any person shall cut down, deaden, destroy or take away any tree without the consent of
     the owner of such tree, such person shall pay to the owner of such tree a sum equal to double
     the fair market value of the tree cut down, deadened, destroyed or taken away, together with
     the reasonable cost of reforestation, which cost shall not exceed Two Hundred Fifty Dollars
     ($250.00) per acre. The liability for the damages established in this subsection shall be absolute
     and unconditional and the fact that a person cut down, deadened, destroyed or took away any
     tree in good faith or by honest mistake shall not be an exception or defense to liability. To
     establish a right of the owner prima facie to recover under the provisions of this subsection, the
     owner shall only be required to show that such timber belonged to such owner, and that such
     timber was cut down, deadened, destroyed or taken away by the defendant, his agents or
     employees, without the consent of such owner. The remedy provided for in this section shall
     be the exclusive remedy for the cutting down, deadening, destroying or taking away of trees
     and shall be in lieu of any other compensatory, punitive or exemplary damages for the
     cutting down, deadening, destroying or taking away of trees but shall not limit actions or
     awards for other damages caused by a person.

     (2) If the cutting down, deadening, destruction or taking away of a tree without out the consent
     of the owner of such tree be done willfully, or in reckless disregard for the rights of the owner
     of such tree, then in addition to the damages provided for in subsection (1) of this section, the
     person cutting down, deadening, destroying or taking away such tree shall pay to the owner as
     a penalty Fifty-five Dollars ($55.00) for every tree so cut down, deadened, destroyed or taken
     away if such tree is seven (7) inches or more in diameter at a height of eighteen (18) inches
     above ground level, or Ten Dollars ($10.00) for every such tree so cut down, deadened,
     destroyed, or taken away if such tree is less than seven (7) inches in diameter at a height of
     eighteen (18) inches above ground level, as established by a preponderance of the evidence. To
     establish the right of the owner prima facie, to recover under the provisions of this subsection, it
     shall be required of the owner to show that the defendant or his agents or employees, acting
     under the command or consent of their principal, willfully and knowingly, in conscious
     disregard for the rights of the owner, cut down, deadened, destroyed or took away such trees.

     (3) All reasonable expert witness fees and attorney's fees shall be assessed as court costs in the
     discretion of the court.

Miss. Code Ann. § 95-5-10 (Rev. 1994). (emphasis added).

¶6. Miss. Code Ann. § 95-5-29 operates as a statute of limitation for penalties imposed under the
chapter.

     An action for any specific penalty given by this chapter may be prosecuted in any court of
     competent jurisdiction within twelve months from the time the injury was committed, and not
     after; and a recovery of any penalty herein given shall not be a bar to any action for further
     damages, or to any criminal prosecution for any such offense as herein enumerated. A party, if
     he so elect, may, under any of the provisions of this chapter, claim less than the penalty given.

Miss. Code Ann. § 95-5-29 (1994). (emphasis added).

¶7. The McCains claim that § 95-5-29 applies to § 95-5-10, which imposes the one-year limitation,
only with reference to a specific penalty identified in the chapter. They offer as authority decisions
which preceded the legislative enactment of § 95-5-10 which hold that statutory penalties are not the
exclusive remedy for a plaintiff that has suffered losses because of trespass or cutting of trees. Day v.
Hamilton, 237 Miss. 472, 115 So. 2d 300 (1959) held that Miss. Code of 1942, §§ 1074-1087, do
not function as an exclusive remedy. In Day, the Court treated a statute which imposed a penalty for
trees destroyed without consent of the owner. The Court observed, "[t]hese statutes do not indicate
any legislative intent that the statutory penalty would be the exclusive remedy." Id. at 478, So. 2d at
303. (See also Evans v. Broadhead, 233 So. 2d 771 (Miss. 1970) indicating that the one-year
limitation in a statute applied only to a specific penalty in the statute, not to damages or trespass for
which there was no specific penalty).
¶8. Additionally, the McCains cite several cases for the proposition that the legislature has authorized
suits where a plaintiff could ask for statutory penalties and actual damages in a single cause of action.
Duett v. Pine Mfg. Co., 209 Miss. 830, 48 So. 2d 490 (1950); Floyd v. Williams, 198 Miss. 350, 22
So. 2d 365 (1945).

¶9. Floyd, Duett, and Day each involved application of the same statute, Miss. Code of 1942 §
1075.(1) A careful reading of this 1942 statute confirms the appellants' contention that the legislature
did not intend for § 1075 to serve as an exclusive remedy. The phrase "exclusive remedy" is not
mentioned anywhere in the section. That changed, however, with the adoption of Miss. Code Ann.
§ 95-5-10 (1994), which is the subject of the instant appeal which expressly declared an exclusive
remedy.

     The remedy provided for in this section shall be the exclusive remedy for the cutting down,
     deadening, destroying or taking away of trees and shall be in lieu of any other compensatory,
     punitive or exemplary damages for the cutting down, deadening, destroying or taking away of
     trees but shall not limit actions or awards for other damages caused by a person.

Miss. Code Ann. § 95-5-10(1) (1994). (emphasis added).

¶10. This statute was enacted in 1989 and all other statutory authority related to trees cut without the
consent of the owner was repealed. Memphis Hardwood cites Greenlee v. Mitchell, 607 So. 2d 97
(Miss. 1992) in support of the contention that Miss. Code Ann. § 95-5-10 (1994) is an exclusive
remedy. While the opinion rendered in Greenlee does not apply § 95-5-10, it does characterize the
statute as an exclusive remedy. "Mississippi Code Annotated § 95-5-10 (Supp. 1991) sets out an
exclusive remedy for cutting trees without consent . . . ." Id. at 111.

¶11. The McCains claim that if § 95-5-10 provides an exclusive remedy it is a limited remedy. The
remedy ". . .shall not limit actions or awards for other damages caused by a person." The appellants
argue that they have suffered other damages in the form of reduction to the value of trees remaining
on their land subsequent to the impermissible cutting. Also, testimony at trial indicated that the value
of the trees remaining on the appellants' land was diminished because of the trees cut in the area
without consent. The McCains contend that § 95-5-10 is an exclusive remedy to the harm that stems
from trees that were cut down, deadened, destroyed or taken away, not trees that were reduced in
value.(2)

¶12. The McCains submit that the one-year limitation provided in Miss. Code Ann. § 95-5-29 (1994)
applies only to subsection (2) of Miss. Code Ann. § 95-5-10 (1994) because § 95-5-29 serves as a
statute of limitation which only applies to specific penalties given under the chapter. In particular, the
appellants claim that subsection (1) focuses on compensatory and punitive damages which are subject
to a three-year statute of limitations, and beyond the reach of § 95-5-29. Also, they claim that the
one-year limitation in § 95-5-29 does not apply to subsection (3) of § 95-5-10 because it involves
fees for expert witnesses and attorneys. Finally, the appellants argue that the double recovery
permitted under subsection (1) of § 95-5-10 is not a penalty subject to the one-year limitation of
§ 95-5-29.

¶13. The McCains claim that the express language of § 95-5-29 requires that an action for any
specific penalty be brought within twelve months from the time the injury was committed, and that
the recovery authorized in subsections (1) and (3) of § 95-5-10 are not specific penalties. They rely
on Evans v. Broadhead, 233 So. 2d 771 (Miss. 1970) in which the Court addressed whether a one
year statute of limitations barred an action by the plaintiff for statutory penalties and damages
because of the destruction of various trees. This Court held that the one-year limitation applied only
to specific penalties for trespass to trees, but not for damages sought by the plaintiff for items other
than specific penalties.

¶14. Memphis Hardwood claims that Evans has limited utility because § 95-5-10 provides an
exclusive remedy to which § 95-5-29 applies. It cites analogous case law that supports the
proposition that the damages sought under § 95-5-10 are penalties. See Southern Package Corp. v.
Walton, 196 Miss. 786, 18 So. 2d 458 (1944) (Court held that an additional fixed amount for alleged
liquidated damages that were provided for under the Fair Labor Standards Act without reference to
damages sustained by the employee was a penalty imposed against the employer); Stovall v.
Gardner, 203 Miss. 527, 36 So. 2d 163 (1948) (Court determined that double rent provided by local
law pursuant to authorized eviction proceeding against a Tenant was a penalty because it was an
additional burden.); Moore v. Kuljis, 207 So. 2d 604 (Miss. 1967) (This Court held that double rent
was a penalty).

¶15. In a declaratory judgment, the Circuit Court of Carroll County agreed with the McCains that
§ 95-5-29 applies only to subsection (2) of § 95-5-10 because it is the only section that sets out
specific penalties. The Court did find that ". . .the provision for double damages in § 95-5-10(1) was
penal in nature . . . .", but refused to enforce a one-year statute of limitations of §§ 95-5-29 or 15-1-
33. The Circuit Court reasoned that the applicable statute of limitation based on the facts of this case
was § 15-1-49 (1995) because the action was for ordinary compensatory damages.

¶16. The provisions cited in § 95-5-10(1) were intended to function in lieu of any other
compensatory, punitive, or exemplary award. Two kinds of events will trigger § 95-5-10. First,
cutting down, destroying, or taking away a tree without the consent of the owner will require a
wrongdoer to pay double the fair market of trees cut down under subsection (1). Second, cutting
down, destruction, or taking away to a tree wilfully or with reckless disregard will require a
wrongdoer to pay a specific penalty under subsection (2). Both subsections are penal. But, subsection
(1) does permit other damages caused by a person, and subsection (2) requires specific penalty.
Ordinary compensatory damages are not available under § 95-5-10(1). The only damages available
under § 95-5-10(1) are a sum equal to double the fair market value of the tree plus reasonable
reforestation cost not to exceed $250, and other damages caused by a person engaged in the
wrongful cutting.

¶17. Memphis Hardwood claims that the damages of double the fair market value for the trees cited
in § 95-5-10(1) are within the specific penalty required under § 95-5-29. The appellee supports this
contention by analogizing these damages to those cited in the Miss. Code of 1942, § 947
(subsequently continued as Miss. Code Ann. § 89-7-25 (1991)). This statute dealt with damages paid
to a landlord when a tenant refused to vacate the premises in violation of his right to maintain
possession. Such was the case in Sherrill v. Stewart, 197 Miss. 880, 21 So. 2d 11 (1945) in which a
tenant was found liable for double rent during the time he continued in possession of the premises
contrary to his obligation to deliver up the premises. The double rent imposed was defined as a
penalty. In Sherrill, this Court held that the double rent was a penalty which required an action to be
commenced within one year of the offense committed pursuant to Miss. Code 1942 § 731
(subsequently continued as Miss. Code Ann. § 15-1-33 (1995)).

¶18. Memphis Hardwood's argument that § 95-5-10(1) (1994) is a penalty has merit. Miss. Code
Ann. § 95-5-10(1) (1994) does appear to have a penal character such that Miss. Code Ann. § 15-1-
33 (1995) requires the appellants to have brought their action within one year after the offense. In
Southern Package Corp. v. Walton, 196 Miss. 786, 18 So. 2d 458 (1944), Mrs. Walton sought to
recover twice the amount of unpaid overtime wages earned by her late husband pursuant to the Fair
Labor Standards Act of 1938. This Court held that the amount awarded beyond the compensation for
hours actually worked by Mr. Walton was a penalty and barred because the one-year statute of
limitations had expired. In finding the double compensation a penalty the Court stated that "'[a]
statute that makes a wrong-doer liable to the person wronged for a fixed sum without reference to
the damage inflicted by the commission of the wrong is penal.'" Id. at 797, 18 So 2d at 460 (quoting
State to Use of Rogers v. Newton, 191 Miss. 611, 3 So. 2d 816, 818 (1941))

¶19. Miss. Code Ann. § 95-5-10 (1994) makes the wrongdoer pay double the fair market value of
any tree destroyed or cut without the owner's permission. Thus, after the wrongdoer pays the fair
market value of the trees to the owner, any additional amount paid is not compensatory but a penalty.
Miss. Code Ann. § 15-1-33 operates as a one-year statute of limitations to the penal part of § 95-5-
10(1). The McCains' contention is correct that § 95-5-29 only applies to subsection (2) of § 95-5-10,
but, their contention that subsection (1) of § 95-5-10 is subject to the three-year statute of limitations
under Miss. Code Ann. § 15-1-49 (1995) is incorrect to the extent that it applies to the destruction of
trees. Subsection (1) of § 95-5-10 is penal in nature. Although it is not a specific penalty controlled
by § 95-5-29, it is a penalty controlled by § 15-1-33.

¶20. The McCains' claim that the double fair market value of the trees provided in § 95-5-10 is not a
penalty subject to a one-year statute of limitations but a three-year statute of limitations under § 15-
1-49 is not well taken. They rely on Rather v. Moore, 179 Miss. 78, 173 So. 664, (1937) in which
the Court found that the double liability imposed by Miss. Code of 1930, § 3815 on the stockholders
of an insolvent bank was not a penalty and, therefore, subject to a six-year statute of limitations
instead of a three-year statute of limitations. Id. at 106, 173 So. at 667. A comparison between the
double liability required under the statute in Rather and the double fair market value of the trees
required by a wrongdoer under § 95-5-10 shows that they are distinguishable based on the origin of
the fixed amount. The double liability found in Miss. Code of 1930, § 3815 is based on a contract.

     Section 3815, Code 1930, imposes a direct liability on each and every stockholder in a bank to
     pay again, when and if the bank becomes insolvent and it is necessary to pay depositors, an
     amount equal to the par value of the stock. When the stockholder receives a share of stock it is
     as if he receives it with that statute incorporated therein. The statute is in writing; the stock is in
     writing, and the stockholder cannot take the stock of a bank in this state without the liability
     imposed upon it by the written statute.

Id. at 104, 173 So. at 666. The double fair market value for trees destroyed pursuant to § 95-5-10(1)
is not based on a contractual relationship.

¶21. As the Circuit Court concluded, § 95-5-10(1) is penal in nature. Sherrill v. Stewart, 197 Miss.
880, 21 So. 2d 11 (1945). That court after so concluding detoured to find that § 15-1-49 rather than
§ 15-1-33 was the controlling statute of limitations because the action under subsection (1) of § 95-
5-10 was for ordinary compensatory damages. Miss. Code Ann. § 95-5-10(1) (1994) does not
provide for ordinary compensatory damages arising out of the cut trees. The other damages to which
the statute refers would be to property or persons incurred during the cutting of the trees, unrelated
to the destruction or damage to the trees.

¶22. Finally, the McCains argue that the statute of limitations did not begin to run until the appellants
knew or should have known about the damage or trespass to their trees. By then, the trees were cut
in May through July of 1991, and legal action was not taken until August 5, 1993. The appellants
contend, however, that the destruction to the trees was not discovered until July, 1993, and that the
statute should somehow be considered tolled until discovery of the harm. The appellants rely on
Staheli v. Smith, 548 So. 2d 1299 (Miss. 1989) for the proposition that a one-year statute of
limitations does not begin to run until the plaintiff could have reasonably discovered the wrongdoing.
See also Smith v. Sneed, 638 So. 2d 1252 (Miss. 1994).

¶23. The McCains encourage the Court to apply the discovery rule to the statute of limitations which
they consider to be unduly harsh. Their reliance on Staheli and Smith is misplaced. This Court has
applied the discovery rule where the plaintiff will be precluded from discovering harm or injury
because of the secretive or inherently undiscoverable nature of the wrongdoing in question. Staheli,
548 So. 2d at 1303. Or, as was the case in Smith, the discovery rule may be applied when it is
unrealistic to expect a layman to perceive the injury at the time of the wrongful act. Smith, 638 So.
2d at 1257. An owner of trees requires no unique expertise to realize when his trees have been taken
without his permission. Neither is the taking of such trees without consent of an owner a secretive or
inherently undiscoverable act which justifies the discovery rule. Thus, application of a judge-made
discovery rule would be inappropriate in the instant case.

¶24. Miss. Code Ann. § 95-5-10(2) is subject to the statute of limitations provided in Miss. Code
Ann. § 95-5-29 (1994) because this subsection involves specific penalties. Miss. Code Ann. § 95-5-
10(1) is not subject to Miss. Code Ann. § 95-5-29 (1994), but is subject to Miss. Code Ann. § 15-1-
33 because it is a penalty controlled by a one-year statute of limitations. The plaintiffs are not entitled
to double the fair market value of the trees, the fair market value of the trees, or reforestation costs.
The double fair market value damages and reforestation costs are only permissible if action was taken
within 12 months of the offense.

                                                    b.


     WHETHER MISS. CODE ANN. § 15-1-59 (1995) SAVINGS PROVISION TOLLS THE
     ONE-YEAR STATUTE OF LIMITATION TO PERMIT JOSEPH McCAIN TO
     RECOVER STATUTORY PENALTIES UNDER MISS. CODE ANN. § 95-5-10 (1994).

¶25. The McCains claim that § 15-1-59 does toll or provide a savings for Joseph Pickney McCain,
and that the rule from Arender v. Smith County Hosp., 431 So. 2d 491 (Miss. 1983) applies only to
wrongful death cases. This Court did indicate that the holding from Arender which found no savings
in favor of minor children to toll a statute of limitations that had run against a surviving parent was
applicable only in wrongful death cases. Id. at 494. Stauffer v. British & Am. Mortgage Co., 77
Miss. 127, 25 So. 299 (1899), however, was not a wrongful death case, but dealt with the right of
four minor children to bring an action to recover various unpaid notes and a vendor's lien after the
statute of limitations had run against a surviving parent not under a disability. Id. at 130. This old
case held that the interest of the surviving parent and the four minor children was joint because none
of the five appellants could bring an action separately. Likewise, the appellants in the instant case
appear to have a joint action. Hence, ". . . where one of the parties to a joint action is of age when the
cause of action accrues, the statute of limitation runs against all, and when one is barred all are
barred." Id.

¶26. The appellants stipulated that William A. McCain and Joseph Pickney McCain own an undivided
one-half interest each in fee simple absolute to all of the land located in Sections 14 and 23,
Township 20 North, Range 2 East, First Judicial District of Carroll County, Mississippi.(3) The land
which was sold to Memphis Hardwood is located at Sections 13 and 24, Township 20 North, Range
2 East. The section line between Sections 13 and 14, and between Sections 23 and 24 is the boundary
line between the appellants' land and land sold to appellees.

¶27. Joseph Pickney McCain may be under a disability for unsoundness of mind, but no evidence
exists to indicate that William A. McCain was under any disability. The appellants jointly filed their
lawsuit, thus the statute of limitations ran against William A. McCain to bar his right to action. Miss.
Code Ann. § 15-1-53 (1995). Joseph's disability does not toll the statute of limitations. William A.
McCain has been his legal guardian since 1986 and Miss. Code Ann. § 15-1-53 (1995) indicates that
a right in action in a guardian, during the time the statute of limitations runs against the guardian, is
computed against the person under the disability as well.

                                                   III.


     WHETHER A CONTINGENCY FEE CONTRACT LIMITS THE AMOUNT OF
     ATTORNEYS FEES THAT COULD BE AWARDED TO APPELLANTS UNDER
     MISS. CODE ANN. § 95-5-10(3) (1994).

¶28. Miss. Code Ann. § 95-5-10(3) grants the Court discretion to assess reasonable attorney's fees.
Assuming that attorney's fees are granted, the issue presented is whether the Court ought to give
consideration to the contingency fee arrangement contracted for between the parties. The parties
herein agree that this Court has not addressed whether the Court is required to disregard a
contingency fee contract where a statute provides discretion to the Court to award attorney's fees.
The McCains urge the rule adopted by our federal courts which is that a contingency fee contract
does not limit a statutory fee award. Crowe v. Lucas, 479 F. Supp. 1258 (N.D. Miss. 1979). See also,
Blanchard v. Bergeron, 489 U.S. 87 (1989) (holding that if a contingency fee arrangement is entered
between plaintiff and counsel, the trial judge is not limited to this arrangement.)

¶29. Memphis Hardwood contends that a case which is handled strictly on a contingency fee basis
should limit attorneys only to the percentage of recovery defined by prior agreement. Jack Cole-
Dixie Highway Co. v. Red Ball Motor Freight, Inc. 254 So. 2d 734 (Miss. 1971). The holding
expressed in Jack Cole-Dixie Highway does not hold that contingency fee arrangements should cap
attorneys fees. That case does state the following:

     It would be a mistake, in cases handled upon a contingent fee contract basis, to allow an
     attorney to recover not only the amount agreed upon with his client under the employment
     contract but also an additional amount based upon the value of services actually necessary to
     the recovery.

Id. at 741.

¶30. Memphis Hardwood argues that before the Court disregards the contingency fee contract in its
determination of appropriate attorneys fees' a "special public policy consideration" must exist.
Memphis Hardwood claims that no such policy consideration exists because a suit for wrongful
cutting of trees is a private cause of action with no benefit to society as a whole.

¶31. The concern expressed in Jack Cole-Dixie Highway guards against an attorney receiving two
different forms of compensation one from a contract and the other from an assessment of services
rendered. As for the concern which requires special policy considerations to trigger an assessment of
attorney's fees without due reference to a preconceived contingency fee contract, it is difficult to
discern why such a requirement should control a court's exercise of discretion.

¶32. Miss. Code Ann. § 95-5-10(3) grants the Court discretion to award reasonable attorneys fees,
and it is error to conclude that a contingency fee arrangement would bar the Court's discretion in this
matter. See Furey v. County of Ocean, 670 A.2d 120 (N.J. Super. Ct. App. Div. 1996) (A
contingency fee agreement does not control the question of reasonable fee which the Court may in its
discretion grant pursuant to a state statute, but is only a guide); Hutterli v. State Conservation
Comm'n, 148 N.W.2d 849 (Wis. 1967) (Nothing per se improper in a contingency fee contract, but
held that it was not automatic that a judge must honor a contingency contract in the application of his
equitable discretion granted by statute.) The record indicates that the Circuit Court used the
contingency fee agreement only as a guide to determine reasonable attorneys fees. Thus, the
McCains' contention that the contingency fee arrangement controlled the Court's assessment of
reasonable attorney's fees is without merit. Nevertheless, the attorneys fees awarded in this case by
the trial court are not appropriate. The McCains are barred by the statute of limitation from
recovering damages. Attorney's fees are barred for the same reason.

                                          CONCLUSION

¶33. For the foregoing reasons the judgment of the circuit court is reversed and judgment is rendered
in favor of Memphis Hardwood.

¶34. REVERSED AND RENDERED.

PRATHER, C.J., SULLIVAN, P.J., ROBERTS AND SMITH, JJ., CONCUR. McRAE, J.,
DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY PITTMAN, P.J., AND
MILLS, J. WALLER, J., NOT PARTICIPATING.
     McRAE, JUSTICE, DISSENTING:




¶35. I disagree with the majority's conclusion that any action by McCain against Memphis Hardwood
Floors for damages for timber trespass is time-barred. Miss. Code Ann. § 95-5-10(1)(1989) is
remedial in nature rather than penal, as the majority asserts, and the three-year general statute of
limitations therefore should apply. Further, trespass damage on large timber stands, such as that
suffered by McCain, is the sort of secretive or inherently undiscoverable injury to which the discovery
rule should be applicable. Accordingly, I dissent.

¶36. Miss. Code Ann. § 95-5-10(1) provides compensation to tree owners of equal to double the fair
market value of trees cut down, deadened, destroyed or taken away without the owner's consent, as
well as for reforestation at a cost of not more than $250 per acre. While § 95-5-10(2) expressly sets
forth a specific per tree penalty, § 95-5-10(1) expressly provides a remedy for damages suffered by
timber owners, stating:

     The remedy provided for in this section shall be the exclusive remedy for the cutting down,
     deadening, destroying or taking away of trees and shall be in lieu of any other compensatory,
     punitive or exemplary damages for the cutting down, deadening, destroying or taking away of
     trees but shall not limit actions or awards for other damages caused by a person.

The one-year statute of limitations set forth in Miss. Code Ann. § 15-1-33 applies only to "[a]ll
actions and suits for any penalty or forfeiture on any penal statute." Since § 95-5-10(1) is intended to
compensate tree owners, regardless of whether the "guilty" party acted in good faith or by honest
mistake, it can hardly be construed as a penalty. Further, the one-year statute of limitations set forth
in § 95-5-29 governs "action[s] for any specific penalty given by this chapter." Section 95-5-10(1) is
neither specific nor penal in nature. Therefore, the three-year statute of limitations set out in § 15-1-
49 (1), which applies to all other causes of action for which no period of limitation is prescribed,
should be applicable.

¶37. In cases such as this, where extensive timberlands are owned or the property is not immediately
accessible to its owners, we cannot charge the property owner with an affirmative duty to constantly
patrol the premises for damage. To not allow the application of the discovery standard articulated in
§ 15-1-49 imposes just such a duty. Nevertheless, much damage may elude discovery by even the
most observant landowners. Where logging operations are underway on an adjacent property,
trespass may not be discernible until after a project is completed. Some forms of damage, such the
"deadening" of a tree, likewise, may not be discoverable for more than a year after the damage
occurs. Perpetuating an absolute prescriptive period may be appropriate for damage suffered to a tree
in one's yard; it, however, ignores the realities of the large scale timber properties that contribute to
this State's economy.

¶38. Accordingly, I dissent.

PITTMAN, P.J., AND MILLS, J., JOIN THIS OPINION.
1. Section 1075. By cutting trees-cypress and other trees.

     If any person shall cut down, deaden, destroy or take away, if already cut or fallen, any cypress,
     white oak, black oak, or other oak, pine, poplar, black walnut, cherry, pecan, hickory, chestnut,
     birch, ash, holly, gum, persimmon, cedar, sassafras, or beach tree, not his own, without the
     consent of the owner, he shall pay to the owner of the tree or trees, as a penalty, fifteen
     dollars ($15.00) for every tree so cut down, deadened, destroyed or taken away; and for every
     other tree not herein described so cut down, deadened, destroyed, or taken away, the sum of
     five dollars ($5.00) shall be paid as a penalty. And in addition to the penalty to be paid as
     herein provided, he shall pay to the owner of such tree or trees the actual value of such tree
     or trees so cut down, deadened, destroyed, or taken away; and for such actual damages and for
     such penalty the owner may recover in the same suit. To establish the right of the owner prima
     facie, to recover under the provisions of this section, it shall not be required of the owner to
     show, by a preponderance of the proof, that the defendant or his agents or employees, acting
     under the command or consent of their principal, wilfully, recklessly, and knowingly cut such
     trees, but it shall only be required of the owner to show that such timber belonged to such
     owner, and that such timber was cut by the defendant, his agents or employees without the
     consent of the owner, provided, the defendant may establish good faith as an affirmative
     defense as to the statutory penalty.

Miss. Code of 1942 § 1075 (emphasis added).

2. Bill Canale testified that the appellants lost $6,625 in potential income.

3. Joseph Pickney McCain has a mental illness and is of unsound mind. William A. McCain serves as
his guardian.